Citation Nr: 0615850	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death pension or compensation 
benefits as the veteran's surviving child.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1942, and from May 1945 to June 1946.  He was held as a 
Prisoner of War from April 1942 to October 1942.  

This appeal arises from a November 2003 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Republic of the Philippines, 
which determined the appellant was not a "child" within the 
meaning of VA regulations for the purpose of granting VA 
death benefits.  


FINDINGS OF FACT

1.  On her VA Form 21-534, dated in October 2003, the 
appellant checked she was the veteran's child.  In the square 
for listing the date of birth of the surviving spouse, the 
appellant wrote March [redacted], 1947-child.  

2.  The appellant's Certificate of Birth, issued on March 5, 
1948, reveals her father was the veteran.  The appellant's 
date of birth is listed as March [redacted], 19-7.  

3.  In November 1981, the veteran submitted a VA Form 21-526 
on which was typed the word "none" in the boxes asking if 
he had any child under 18 years of age, over the age of 18 
and under 23 unmarried and attending school, or of any age 
permanently helpless for mental or physical reasons.  

4.  On a Statement in Support of Claim, dated in August 1992, 
the veteran listed the appellant as his son or daughter and 
indicated she was the only salaried household member.  

5.  The veteran submitted Improved Pension Eligibility 
Verification Reports in March 1993, February 1994, July 1996, 
April 1997, March 1998, April 1999, and February 2000.  On 
all of those reports the veteran indicated he had no 
dependent unmarried children.  

6.  The evidence does not demonstrate the appellant was 
permanently incapable of self-support by reason of physical 
or mental defect present on, or before, she attained age 18.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's child for the purpose of a VA death compensation or 
pension benefits have not been met.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. §§ 3.57, 3.356 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Although the appellant was not notified prior to the November 
2003 administrative determination of the RO, that evidence of 
her age and dependency status was at issue, the Board has 
concluded there is no basis for requiring remand to provide 
additional notice under VCAA.  The RO did fully explain in 
the June 2004 statement of the case (SOC) that the appellant 
was not a child within the meaning of VA regulations for the 
purposes of VA death benefits.  The SOC included the 
regulations defining child for VA purposes and explained that 
the appellant must either be under 18 years of age, between 
18 and 23 and pursuing a course of study or incapable of 
self-support on, or before her 18th birthday.  The appellant 
in her comments on her VA Form 9 clearly illustrated she 
understood that her status as a child of the veteran for VA 
purposes was in question.  In Short Bear v. Nicholson, 
19 Vet. App. 341 (2005)(per curiam), the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
held that to the extent that any notice may have been 
inadequate with regard to timing, the appellant's actual 
knowledge of what was needed to substantiate her claim, prior 
to adjudication by the Board provided a meaningful 
opportunity to participate in the adjudication process.  
Consequently, because the appellant had actual knowledge of 
what was required, any notice error was nonprejudicial.  

The Board also considered whether remanding the claim to 
afford the appellant a VA examination to determine if she was 
mentally or physically disabled was required.  An examination 
is not required, as this claim hinges upon the appellant's 
condition at the time of her 18th birthday on March [redacted], 1965.  
See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  Any 
current examination would not provide evidence relevant to 
her health or mental status on her 18th birthday, on March 
[redacted], 1965.  

As the appellant's age and ability to support herself are so 
clearly demonstrated in the evidence in the claims folder, 
any further efforts to assist the appellant would not result 
in substantiating her claim.  38 C.F.R. § 3.159(d) (2005).  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding 
that when there is extensive factual development in a case 
that indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the Veterans Claims Assistance Act of 2000 does not 
apply); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The term "child" for purposes 
of Title 38 of the United States Code is specifically 
defined.  For purposes of determining eligibility as a 
claimant under Title 38, a child must be unmarried and must 
be either under the age of 18, have become permanently 
incapable of self-support before the age of 18, or be between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution. 38 U.S.C.A. § 
101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2005).  

Factual Background and Analysis.  On her VA Form 21-534, the 
appellant checked she was the veteran's child.  In the square 
for listing the date of birth of the surviving spouse, the 
appellant wrote March [redacted], 1947-child.  

The appellant's Certificate of Birth, issued on March 5, 
1948, reveals her father was the veteran.  The appellant's 
date of birth is listed as March [redacted], 19-7.

In November 1981, the veteran submitted a VA Form 21-526 on 
which was typed the word "none" in the boxes asking if he 
had any child under 18 years of age, over the age of 18 and 
under 23 unmarried and attending school, or of any age 
permanently helpless for mental or physical reasons.  

On a Statement in Support of Claim, dated in August 1992, the 
veteran listed the appellant by name as his son or daughter.  
He indicated she was the only salaried household member.  

The veteran submitted VA Improved Pension Eligibility 
Verification Reports in March 1993, February 1994, July 1996, 
April 1997, March 1998, April 1999, and February 2000.  On 
all of those reports the veteran indicated he had no 
dependent unmarried children.  

The evidence demonstrates the appellant was born on March [redacted], 
1947.  On the date of the veteran's death on January [redacted], 
2000, the appellant was 52 years of age.  In August 1992, 
when the appellant was 45 years of age she was the only 
salaried member of her household, which establishes she was 
not incapable of self-support.  Based on the facts set out 
above, the Board has concluded the appellant is presently 
over the ages of 18 and 23 and was capable of earning a 
salary in August 1992.  Neither the appellant, nor the 
veteran during his lifetime, has asserted the appellant was 
incapable of self-support on her 18th birthday.  

The appellant, on her VA Form 9, asserted she is the 
veteran's beneficiary and should be paid any VA benefits 
authorized to be paid to the veteran.  She quotes from the 
statute authorizing payment of VA benefits owing to the 
veteran at his death, to his successors, such as his spouse 
or children.  Such benefits are defined as accrued benefits, 
not death benefits.  VA death benefits are not inheritable.  
Death benefits are not paid to veterans, but are benefits 
specifically designed to be paid to dependents of veterans.  
Death pension and compensation benefits were provided to 
spouses and children, who if the veteran had survived would 
have been his dependents, not to independent adult children.  
The regulations define child for the purposes of Title 38, by 
the age and ability of the child or children to support 
themselves.  The regulations contemplate that adult children 
over the age of 18, who are not pursuing a course of 
education, or are mentally or physically disabled, would in 
the normal course be self-supporting and independent of their 
parents.  

The preponderance of the evidence is against the claim for 
legal entitlement to VA death benefits as the child of the 
veteran.  


ORDER

Legal entitlement to VA death benefits as the child of the 
veteran is denied.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


